ING APPR DIOU & AD bee 2d FER SEEM SULT OL AVENIR ENE PURGE ET LOSE

SEMPLICE, PAUL (id #277906, ‘dob: 9727/1963) > TT OSTITTS Page Tor PagelD #158

 

Bi NY ORTHOPEDICS

Return to Work / School

Patient: Semplice, Paul Date: 01/14/2019
DOB: 09/27/1963 Patient ID: 277906

Address: 1719 Shore Parkway
Brooklyn, NY 11214

 

To Whom It May Concern :

This Letter is to inform you that my Patient Paul Semplice under went Lumbar Spinal Fusion Surgury in
January 2018. Due to this Mr Semplice can not climb any ladders or any physical work due to his
recovery. If you have any questions please feel free to contact my office.

Sincerely,

  

Electronically Signed by: FIRAS M CHAMAS, MD

dy Ochonedies Semolice, Paul dD. 27 a0. MOB Qufe771 SEs
